DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/09/2020. As directed by the amendment: claim(s) 1, 5-6, 12-17, and 19-20 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-20 are presently pending in this application.

Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 recites the limitation “wherein the housing is configured to accommodate a first food pan having a first depth when the support is the extended position.”  It appears that the sentence is incomplete.  Examiner suggests amending claim 14 to read as “wherein the housing is configured to accommodate a first food pan having a first depth when the support is in the extended position.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):





Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the well support" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the well support” to be the same as “the support” which appears in claim 1. The support from claim 1 is consistent with the function of “the well support” in claim 13.
Additionally, claim 13 recites the limitation “… wherein the well support is configured to selectively a plurality of having different depths…” It is unclear what function is being performed by the support as the sentence is incomplete. Examiner will interpret that the well support holds the plurality of food pans having different depths.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobert et al (US 2012/0237647) in view of Metz et al (2014/0339220).
Regarding claim 1, Dobert discloses a temperature regulation device (Fig. 9A food preparation device) for positioning in a well of food service equipment, the temperature regulation device comprising: 
a housing (Fig. 9A #470 frame ring rail) comprising a top surface (upper surface of Fig. 9A #470 frame ring rail) and a bottom surface (lower surface of Fig. 9A #470 frame ring rail); 
and a support (Fig. 9A #916 short legs) coupled to the housing (Fig. 9A #470 frame ring rail), the support (Fig. 9A #916 short legs) comprising a connector (Fig. 9A #914 support bars) having a connector axis (Examiner interprets the connector axis to be the axis at which the support rotates from the open and closed positions.), an outer (lower surface of Fig. 9A #914 support bars), and an inner surface (upper surface of Fig. 9A #914 support bars); 
wherein the support (Fig. 9A #916 short legs) is movable between an extended position (Fig. 9A shows the #916 short legs in an extended position) and a retracted position (Fig. 9D shows the #916 short legs in an extended position); 
wherein in the extended position of the support, the support is configured to contact an inner well surface to position the housing in a first position relative to the well, and wherein in the retracted position of the support, the support is configured to position the housing in a second position relative to the well (Examiner notes that the phrase “wherein in the extended position of the support, the support is configured to contact an inner well surface to position the housing in a first position relative to the well, and wherein in the retracted position of the support, the support is configured to position the housing in a second position relative to the well” is a statement of intended use and the structure of the device as taught by Dobert can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
However, Dobert does not disclose an induction coil positioned in the housing between the top surface and the bottom surface. 
Nonetheless, Metz teaches an induction coil (Fig. 9 #51 induction coils) positioned in the housing between the top surface and the bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature regulation device of Dobert by incorporating the induction coil of Metz for the purpose of heating pans placed on the device.
Regarding claim 2, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 1), and Dobert further teaches wherein the housing (Fig. 9A #470 frame ring rail) further comprises a recess (area in between the Fig. 9A #912 mounting brackets) extending partway from the bottom surface toward the top surface (The mounting brackets extend in a direction from the bottom surface toward the top surface.), the recess (area in between the Fig. 9A #912 mounting brackets) configured to at least partially receive the connector of the support (Fig. 9A #916 short legs); wherein the recess (area in between the Fig. 9A #912 mounting brackets) includes a straight portion (Examiner considers the straight portion to be any area extending from one bracket to the other.) extending into a rounded portion (Examiner considers the rounded portion to be the aperture where the connector is secured to the bracket.).
Regarding claim 3, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 2), and Dobert further teaches wherein the housing (Fig. 9A #470 frame ring rail) further comprises a front surface (outer surface of Fig. 9A #470 frame ring rail) and a rear surface (inner surface of Fig. 9A #470 frame ring rail), wherein the recess (area in between the Fig. 9A #912 mounting brackets) extends from the front surface to the rear surface (Fig. 9A shows the arear between the mounting brackets extending in a direction starting from the outer surface to the inner surface.
Regarding claim 4, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 2), and Dobert further teaches wherein the connector engages with the recess of the housing (The connector engages the recess as it is folded into the recess.) and is configured to move between the extended position (The support arms extend when the short legs are extended.) and the retracted position (The support arms are retracted when the short legs are retracted.) of the support (Fig. 9A #916 short legs).

    PNG
    media_image1.png
    498
    651
    media_image1.png
    Greyscale

Regarding claim 11, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 2), and Dobert further teaches wherein when in the retracted position, the support (Fig. 9A #916 short legs) is rotated away from a vertical axis of the housing (Fig. 9A #470 frame ring rail) to achieve the extended position, wherein the vertical axis extends through a center of the housing (Fig. 9A #470 frame ring rail) from the top surface to the bottom surface (Shown in the figure below); wherein when in the extended position, the support (Fig. 9A #916 short legs) is rotated toward the vertical axis of the housing (Fig. 9A #470 frame ring rail) to achieve the retracted position (Shown in the figure below). 

    PNG
    media_image2.png
    498
    651
    media_image2.png
    Greyscale

Regarding claim 12, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 1), and Dobert further teaches wherein the support (Fig. 9A #916 short legs) further comprises a handle (Fig. 9A #930 rubber feet) positioned on an outer surface of the support, the handle (Fig. 9A #930 rubber feet) configured to facilitate movement of the support (Fig. 9A #916 short legs) between the extended position and the retracted position (The user push or pulls the feet to extend or contract the legs.).
Regarding claim 13, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 1), and Dobert in view of Metz further teaches wherein the well support (Fig. 9A #916 short legs) is configured to (Fig. 9A #916 short legs) is configured to provide adjustability of the position of the housing in the well to accommodate the different depths such that the induction coil is repositionable and operable to provide induction heating to th(Examiner notes that the phrase “wherein the well support is configured to selectively a plurality of food pans having different depths, wherein the support is configured to provide adjustability of the position of the housing in the well to accommodate the different depths such that the induction coil is repositionable and operable to provide induction heating to the plurality of food pans supportable by the well” is a statement of intended use and the structure of the device as taught by Dobert can perform the intended function. The support of Dobert can accommodate food pans having different depths. When the legs of the support are retracted, a pan having a deep depth can be accommodated and when the legs of the support are extended, a pan having a shorter depth can be accommodated. The orientation of the support determines the height of the induction coil in the housing.)
Regarding claim 14, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 13), and Dobert in view of Metz further teaches wherein the housing (Fig. 9A #470 frame ring rail) is configured to accommodate a first food pan having a first depth when the support is the extended position of the support (Fig. 9A #916 short legs) and a second food pan having a second depth when the support (Fig. 9A #916 short legs) is in the retracted position (Fig. 9A #916 short legs) (Examiner notes that the phrase “the housing is configured to accommodate a first food pan having a first depth when the support is the extended position of the support and a second food pan having a second depth when the support is in the retracted position” is a statement of intended use and the structure of the device as taught by Dobert can perform the intended function. The housing of Dobert can support food pans having different depths. A food pan would sit on the housing. The housing can support food pans of varying depths.)

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobert et al (US 2012/0237647) in view of Metz et al (2014/0339220) as applied to claim 4.
Regarding claim 5, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 4), but does not teach wherein the bottom surface of the housing contacts the inner well surface when the support is in the retracted position.
However, Applicant has not disclosed any specific structure for the well. Examiner interprets that the housing of Dobert, when properly shaped and sized, is capable of contacting an inner well surface when the support is in the retracted position.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the size of the support to make contact with an inner well surface, since Dobert states at [0031] lines 11-15 that such a modification would be beneficial for satisfying the specific cooking needs of a user.
Regarding claim 6, Dobert in view of Metz teaches the temperature regulation device as appears above (see the rejection of claim 5), but does not teach wherein in the retracted position, an inner surface of the support is substantially parallel to the 
However, the brackets, support bars, and legs of Dobert form a movable joint system that is well-known in the art. An inner surface of the support (inner surface of the Fig. 9A #916 short legs) can be made to be substantially parallel to the bottom surface of the housing (Fig. 9A #470 frame ring rail) and an outer surface (outer surface of the Fig. 9A #916 short legs) flush with the bottom surface of the housing.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inner surface of the support to be substantially parallel to the bottom surface of the housing and the outer surface to be flush with the bottom surface of the pod, since Dobert states at [0031] lines 11-15 that such a modification would be beneficial for satisfying the specific cooking needs of a user.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al (US 2014/0339220) in view of Hennessy et al (US 5,758,572).
Regarding claim 15, Metz discloses a temperature regulation device (Fig. 9A) comprising: 
a pod (Fig. 1 #60 power induction enclosure) comprising an induction coil (Fig. 9 #51 induction coil);
a well (Fig. 1 #22 shell) comprising a side wall (Shown in the figure below) and a bottom wall (Shown in the figure below), the well (Fig. 1 #22 shell) configured to receive the pod (Fig. 1 #60 power induction enclosure) (Fig. 2 below shows the pod received inside the well.), wherein the pod (Fig. 1 #60 power induction enclosure) is adjustable in ([0030] lines 1-5 ---“In the preferred embodiment, power induction enclosure 60 may be moved up or down using a height adjustment mechanism 30, described in detail below, so that the top of enclosure 60 stays closely adjacent to the bottom of pan(s) 10.”).

    PNG
    media_image3.png
    808
    589
    media_image3.png
    Greyscale


Nonetheless, Hennessy teaches an electronics housing (Fig. 2 #72 control box) positioned proximate the bottom wall (Fig. 2 #54 bottom) of the well (Fig. 2 #44 receptacle), the electronics housing (Fig. 2 #72 control box) configured to house electronic components (Col. 5 lines 43-45 ---“Control box 72 includes a control button 76 for varying the amounts of power supplied to heating element 68 through conduit 74.”) providing power to the induction coil of the pod.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature regulation device of Metz by incorporating the electronics housing as taught by Hennessy for the purpose of providing power to the pod for heating.
Regarding claim 16, Metz in view of Hennessy teaches the temperature regulation device as appears above (see the rejection of claim 15), and Hennessy teaches further comprising strain reliefs (Fig. 2 #74 conduit) allowing electronic components connecting the induction coil to the electronics housing to pass from the well to the electronics housing (Fig. 2 #72 control box) without exposure to fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature regulation device of Metz in view of Hennessy by incorporating the conduit as taught by Hennessy for the purpose of protecting the electronic components inside the conduit.

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al (US 2014/0339220) in view of Hennessy et al (US 5,758,572) as applied to claim 15, further in view of Dobert et al (US 2012/0237647).
Regarding claim 17, Metz in view of Hennessy teaches the temperature regulation device as appears above (see the rejection of claim 15), but does not teach further comprising: a support coupled to the pod, the support comprising a connector having a connector axis, an outer surface, and an inner surface; wherein the support is movable between an extended position and a retracted position such that the pod is positioned in a first position relative to the bottom wall of the well when the support is in the extended position and, the pod is positioned in a second position relative to the bottom wall of the well when the support is in the retracted position.
Nonetheless, Dobert further teaches a support (Fig. 9A #916 short legs) coupled to the pod (Fig. 9A #470 frame ring rail), the support (Fig. 9A #916 short legs) comprising a connector (Fig. 9A #914 support bars) having a connector axis (Examiner interprets the connector axis to be the axis at which the support rotates from the open and closed positions.), an outer surface (lower surface of Fig. 9A #914 support bars), and an inner surface (upper surface of Fig. 9A #914 support bars); 
wherein the support (Fig. 9A #916 short legs) is movable between an extended position (Fig. 9A shows the #916 short legs in an extended position) and a retracted position (Fig. 9D shows the #916 short legs in an retracted position and see also paragraph 75 “horizontal displacement allows each pair of legs to be folded side by side, as shown in FIG. 9D”) such that the pod is positioned in a first position relative to (The housing would sit at a higher level relative to the bottom wall of the well when the legs are in the extended position.) and, the pod (Fig. 9A #470 frame ring rail) is positioned in a second position relative to the bottom wall of the well when the support is in the retracted position (The housing would sit at a lower level relative to the bottom wall of the well when the legs are in the retracted position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature regulation device of Metz in view of Hennessy by incorporating the support as taught by Dobert for the purpose of providing stability to the pod. 
Regarding claim 19, Metz in view of Hennessy and Dobert teaches the temperature regulation device as appears above (see the rejection of claim 17), but does not teach wherein a bottom surface of the pod contacts an inner well surface when the support is in the retracted position.
However, Applicant does not specify any criticality with a bottom surface of the housing contacting an inner well surface when the support is in the retracted position. Examiner recognizes the height at which the pod is set is a result-effective variable which is chosen based on the depth of the pan. The height at which the pod is placed will be chosen based on the depth of the pan placed upon it. Metz recognizes the need to adjust the vertical height of the pod based on the depth of the pan placed upon the housing ([0018] lines 1-11 ---“In yet another alternative embodiment of the present invention, a method is provided for induction heating food service pans having differing depths, including the step of providing a housing supporting an induction power enclosure and the food service pans, and also providing a plurality of height adjustment mechanisms. The method also includes the step of adjusting the height of the enclosure, based on the depth of the food service pan or pans being used, so that an upper surface of the enclosure is sufficiently closely adjacent a bottom surface of the food service pan or pans to enable adequate magnetic coupling for induction heating of the pans.”).
Therefore it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to set the pod such that the bottom surface of the pod contacts the inner surface of the well, since there are a finite number of identified, predictable solutions (height of the pod in the well) to the recognized need (housing capable of being adjusted by height) and one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success (the pan having a specific depth being heated within the well).
Regarding claim 20, Metz in view of Hennessy and Dobert teaches the temperature regulation device as appears above (see the rejection of claim 17), and Metz further teaches wherein: the well (Fig. 1 #22 shell) is configured to selectively support a first food pan or a second food pan, the first food pan and the second food pan having different depths ([0029] lines 1-4 ---“Referring first to FIG. 1, a preferred induction heating unit, generally designated by reference numeral 20, may be used with any of various food heating/warming pans 10A and 10B, having differing depths and a pan ledge 11.”); 
the pod (Fig. 1 #60 power induction enclosure) is adjustable in position relative to the bottom wall of the well to accommodate the different depths such that  induction coil ([0030] lines 1-5 ---“In the preferred embodiment, power induction enclosure 60 may be moved up or down using a height adjustment mechanism 30, described in detail below, so that the top of enclosure 60 stays closely adjacent to the bottom of pan(s) 10.”).

Allowable Subject Matter
Claims 7-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art, taken alone or in combination, does not disclose, teach, or suggest a support surface  positioned on an opposite end of the support from the connector; wherein the support surface contacts the inner well surface when the support is in the extended position 
or wherein the connector comprises a first catch and a second catch formed on an outer surface of the connector and the recess comprises a protrusion configured to engage with the first catch and the second catch in different positions of the support. 

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 10/02/2020, with respect to the rejection(s) of claim(s) 1-4 and 11-14 under 35 U.S.C. § 102(a)(1) and have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Metz et al.
	
Applicant argues that Dobert does not disclose "an induction coil positioned in the housing" as recited in Claim 1. Examiner respectfully agrees.
	However, Metz teaches "an induction coil positioned in the housing." See the rejection of claim 1 (Fig. 9 #51 induction coils).	
	
Applicant argues that Dobert does not teach "wherein, in the extended position of the support, the support is configured to contact an inner well surface to position the housing in a first position relative to the well, and wherein, in the retracted position of the support, the support is configured to position the housing in a second position relative to the well" as in amended Claim 1. Examiner respectfully disagrees.
	Examiner does not determine that a structural difference exists between the support of the prior art and the claimed support structure. Both supports of the prior art and of the claimed invention are retractable and extendable. Applicant does not claim a special configuration for the support relative to the well nor does Applicant give an explanation of a special configuration for the support relative to the well. Examiner considers “wherein, in the extended position of the support, the support is configured to contact an inner well surface to position the housing in a first position relative to the well, and wherein, in the retracted position of the support, the support is configured to position the housing in a second position relative to the well” to be the intended use of the support.

Applicant argues that Dobert and Hennessy do not teach, suggest, or disclose "a pod comprising an induction coil" or "electronic components providing power to the induction coil" as in Claim 15. Examiner respectfully agrees.
	However, Metz teaches “a pod comprising an induction coil." See the rejection of claim 15 (Fig. 9 #51 induction coils). Also, Hennessy teaches "electronic components providing power to the induction coil." See the rejection of claim 15 (Fig. 2 #72 control box) (Col. 5 lines 43-45 ---“Control box 72 includes a control button 76 for varying the amounts of power supplied to heating element 68 through conduit 74.”)
	
Applicant argues that Dobert and Hennessy do not teach, suggest, or disclose "wherein the pod is adjustable in position relative to the bottom wall of the well; and an electronics housing positioned proximate the bottom wall of the well, the electronics housing configured to house electronic components providing power to the induction coil of the pod" as in Claim 15. Examiner respectfully disagrees.
	Metz teaches "wherein the pod is adjustable in position relative to the bottom wall of the well.” See the rejection of claim 15. ([0030] lines 1-5 ---“In the preferred embodiment, power induction enclosure 60 may be moved up or down using a height adjustment mechanism 30, described in detail below, so that the top of enclosure 60 stays closely adjacent to the bottom of pan(s) 10.”)
	Furthermore, Hennessy teaches “an electronics housing positioned proximate the bottom wall of the well, the electronics housing configured to house electronic components providing power to the induction coil of the pod." See the rejection of claim 
	 
	Applicant argues that one skilled in the art would not have been motivated to modify Dobert based on Hennessy as stated in the Office Action. Examiner respectfully disagrees. 
In response to applicant's argument that one skilled in the art would not have been motivated to modify Dobert based on Hennessy, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715